J-S30013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ANDREW WILSON

                            Appellant              No. 2012 EDA 2014


             Appeal from the Judgment of Sentence July 29, 2011
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010616-2009


BEFORE: GANTMAN, P.J., FORD ELLIOTT, P.J.E., and JENKINS, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED JUNE 19, 2015

       Appellant, Andrew Wilson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

bench trial convictions of aggravated assault, discharge of a firearm into an

occupied structure, firearms not to be carried without a license, persons not

to possess firearms, carrying firearms in public in Philadelphia, possessing

instruments of crime, and recklessly endangering another person.1 On July

29, 2011, the court sentenced Appellant to an aggregate term of seven to

fourteen years’ imprisonment, followed by twenty-five years’ probation.

       On June 15, 2012, Appellant filed a PCRA petition to reinstate his

____________________________________________


1
  18 Pa.C.S.A. §§ 2702(a), 2707.1(a), 6106(a)(1), 6105(a)(1), 6108,
907(a), and 2705, respectively.
J-S30013-15


direct appeal rights nunc pro tunc, which the court granted on June 12,

2014. Appellant timely filed a notice of appeal on July 11, 2014. On July

31, 2014, the court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant timely

complied on August 21, 2014.

      Preliminarily, any issue not raised in a Rule 1925(b) statement will be

deemed waived for appellate review. Commonwealth v. Castillo, 585 Pa.

395, 888 A.2d 775 (2005). An appellant’s concise statement must identify

the   errors   to   be   addressed   on   appeal   with   sufficient   specificity.

Commonwealth v. Dowling, 778 A.2d 683 (Pa.Super. 2001). Thus, a Rule

1925(b) statement that is too vague for the trial court to identify and

address the issue(s) Appellant wishes to raise on appeal can result in waiver.

Commonwealth v. Reeves, 907 A.2d 1 (Pa.Super. 2006), appeal denied,

591 Pa. 712, 919 A.2d 956 (2007).

      Here, Appellant filed a motion to suppress the search of Appellant’s

person and the vehicle he was operating. The suppression court conducted

two hearings at which Appellant argued the four corners of the affidavit for

the search warrant lacked sufficient probable cause, the initial stop and

search of Appellant’s person was illegal, and the subsequent search of the

vehicle was fruit of the poisonous tree.       Nevertheless, Appellant’s Rule

1925(b) statement only alleged generally that the suppression court erred in

denying his motion.      The trial court determined Appellant’s Rule 1925(b)


                                     -2-
J-S30013-15


statement failed to specify how the suppression court erred (different jurist),

the current court should not be expected to guess the challenge, given the

multiple issues Appellant raised at his suppression hearings, and suggested

the issue was arguably waived.             We conclude that Appellant’s issue is

waived.2 See id. Accordingly, we affirm Appellant’s judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/19/2015




____________________________________________


2
  Moreover, despite Appellant’s vague Rule 1925(b) statement, the trial
court recited the facts to support the suppression court’s decision that
probable cause existed to justify the search of Appellant’s person and
vehicle.



                                           -3-